DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 2, 6, 7, 22-32 and 34-38 are allowed.
	Claim 33 is canceled.
	Claims 3-5 and 8-21 have been canceled.
					Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no ;after than the payment of the issue fee.
A.	Claim 32,, at the end of the last line of the last paragraph: Delete “device” and insert --- “device, wherein the at least one heat dissipation structure extends from the second portion of the second surface of the integrated circuit device onto the side of the at least one heat dissipation structure” ---.
B.	Cancel claim 33.
C.	Claim 34, line 1: Delete “claim 33” and insert --- “claim 32” ---.

	Authorization for this examiner’s amendment was given in a telephone interview with Blayne Green on 9/1/22.   
					Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance: 
The references of record either alone or in combination, do not teach the limitations [A]
or [B] in a molded integrated circuit assembly, as follows: 
[A] “at least one heat dissipation structure on the surface of the substrate, in contact with the side of the integrated circuit device, and in contact with a first portion of the second surface of the integrated circuit device” and “a mold material on the at least one heat dissipation structure, wherein the mold material is in contact with a second portion of the second surface of the integrated circuit device”
[B] “the mold material comprises at least one recess extending into the mold material from a first surface thereof, the recess over a second portion of the integrated circuit device; and at least one heat dissipation structure in the recess and on the second portion of the second surface of the integrated circuit device” and “the at least one heat
dissipation structure extends from the second portion of the second surface of the integrated circuit device onto the side of the at least one integrated circuit device”.

				
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811